DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed 3/25/2022 is accepted.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 4 and 7 have been amended to require that the heat transfer plate has two metal plates stacked together, and are partially brazed to define a plurality of outflow passages between the two metal plates. Fueschbach discloses that each of the heat transfer plate 12 and 12’ only has a single solid layer of metal. Thus, Fueschbach fails to disclose the requirement of the two metal plates and the plurality of outflow passages.
Although heat transfer plates can have a layered structure (double layers, Ito, US 2015/0083379; and brazing layers 52 and 53, Fig. 2 of Komoda, US 6,298,910), none of the references discloses a plurality of outflow passages between the two metal plates as required in claims 1, 4 and 7
Response to Arguments
Applicant’s arguments, see remarks, filed 3/25/2022, with respect to the independent claims 1, 4 and 7 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763